           Case 3:20-cr-03120-JLS Document 28 Filed 03/16/21 PageID.60 Page 1 of 1


 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9                      (HONORABLE JANIS L. SAMMARTINO)
10
11
12
13 UNITED STATES OF AMERICA,                        )   CASE NO.: 20CR3120-JLS
                                                    )
14           Plaintiff,                             )
                                                    )
15    v.                                            )   ORDER GRANTING JOINT
                                                    )   MOTION TO CONTINUE
16 JUAN VASQUEZ-PEREZ,                              )   MOTION HEARING/TRIAL
                                                    )   SETTING
17                   Defendant.                     )
                                                    )
18                                                  )
19            IT IS HEREBY ORDERED that the sentencing hearing currently set for
20 March 19, 2021 be continued to April 23, 2021 at 1:30 p.m. The Court finds that time
21 is excluded in the interests of justice and pursuant to 18 U.S.C. §3161(h)(1)(D).
22            IT IS SO ORDERED.
23 Dated: March 16, 2021
24
25
26
27
28
